 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

HONORABLE JUDGE JAMES L. ROBART

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-250 JLR
Plaintiff,
v. '{-PR-O ORDER GRANTING ' '
~ MOTION TO CONTINUE
TROY CLINTON VAN SICKLE,
Defendant`.
THE COURT has considered Defendant’s unopposed motion for a continuance of the trial and
grid -l/‘M’, liwemmmlr$ tesla;ns>&~ . NQ'

pretrial motions dates,AThe Cou'rt finds that the ends of justice will be served'by ordering a

continuance in this case, that a continuance is necessary to ensure adequate time for effective case

preparation, and that these factors outweigh the best interests of the public and thedefendantin a ' ' ~ '

speedy trial Withln the meaning of the Speedy Trial Aet, 18 U.S.C. § 3161(h)(8)(A).

THE COURT further finds that the period of time from the current trial date of January '7,.
2019, until the new trial date of no earlier than A_pril 1, 2019, shall be excludable time pursuant to the
Speedy Trial Act, 18 U.S.C. § 3161(h)(8)(A) and(h)(S)(B)(i) and (iv).

IT IS THEREFORE ORDERED that the trial date in this matter is continued to

 

Dr\>cr.\\ °£,. "lO\Ol ad ‘;tl G’(\iw\' will and that and pretrial motions shall be filed no later than ~

Fe\acmb maj ama W(L

MARKD. MESTEL

(PROPOSED) ORDER GRANT]NG MOTION A TTORNEYA 'I' LA W
TO CONTINUE - 1 2707 ColbyAvenue, Sui'te 901
Everett, WA 98201
(425) 339-2383

 

 

 

110

11

1.2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

w
DONE this 250 day ofNoVember, 2018.

(PROPOSED) ORDER GRANTING MOTION
TO CONTINUE - 2

..aM*t

JAi`\/ras L. osART
UNITED s A'ras DisTRic"r coURT wer

MARK D. MESTEL
ATTORNEYAT LAW
2707 Colby Avenue, Suite 901
Everett, WA 98201
(425) 339-2383

 

 

